Citation Nr: 0014395	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In September 1996, the Board 
remanded the veteran's claim for further evidentiary 
development and, in January 1997, his claims file was 
transferred to the VA RO in Winston-Salem, North Carolina. 

REMAND

The Board's September 1996 remand requested that the veteran 
undergo VA orthopedic examination in conjunction with his 
claim for an increased rating for lumbosacral strain but, in 
a July 1997 statement, the veteran said he was scheduled for 
VA examination that day in Ohio and now lived in North 
Carolina.  Then, in an October 1997 statement to the RO, the 
veteran said he was unable to travel and attached a statement 
from Dr. T.B.  The veteran had provided the final page of a 
February 1997 medical examination report that included the 
impression of lumbar disc disease with radicular symptoms on 
the left side and the physician's comments that the veteran 
was very limited in what he could do and was unable to sit or 
stand for long periods.

In an April 1998 letter, the RO notified the veteran that a 
fee-based VA examination had been scheduled in May 1998, but 
the veteran failed to report.  In a December 1998 statement 
to the RO, the veteran said he was willing to report for a 
scheduled VA orthopedic examination and requested that the 
examination be scheduled within reasonable driving distance 
from his home in Havelock, North Carolina.  He asked to be 
notified approximately two weeks before the examination date.  

However, there appears to be some confusion regarding the 
veteran's current address.  A May 14, 1999 notice of VA 
examination from the RO was sent to him at the address shown 
on his December 1998 statement and advised the veteran of the 
date and time of the fee-based VA examination.  A copy of 
this letter was sent to his representative.  The request for 
examination sent by the RO to a physicians group contained 
the same address of record that was reflected on the 
veteran's December 1998 statement.  However, a RO record 
dated May 4, 1999, reflects the veteran's "new mailing 
address", that differs from the address last used by the RO.  
The record further shows that the veteran failed to report 
for VA examination scheduled in June 1999.  The record 
contains no indication, either from the veteran or his 
representative, as to the cause for the veteran's failure to 
report.  The record contains no indication that the veteran 
desires that the examination be rescheduled. 

Under the provisions of 38 C.F.R. § 3.655(b) (1999), a claim 
for increase must be denied if the claimant fails to report 
without good cause for an examination scheduled in 
conjunction with the claim.  (The same regulation mandates 
the same disposition for failure to report without good cause 
for an examination scheduled in conjunction with a reopened 
claim for a benefit that was previously denied.)  In this 
case, however, the RO, on May 14, 1999, sent a notice to the 
veteran of a VA examination but it is unclear if the notice 
was sent to him at his most current address of record.  The 
Board believes that the veteran may not have received proper 
notification of the scheduled VA examination.  As the veteran 
last underwent VA orthopedic examination in conjunction with 
his claim in January 1992, the Board believes current 
examination findings are necessary prior to adjudication of 
his claim on appeal.  Id.

Further, at his November 1993 personal hearing at the RO, the 
veteran testified that he received Social Security 
Administration (SSA) benefits since approximately 1985 and a 
SSA record, dated in March 1987, is to the effect that the 
veteran filed an application for benefits in March 1987.  The 
February 1997 medical report from Dr. T.B. was a 
transcription of a telerecorded message prepared in 
conjunction with a disability determination evaluation.  A 
review of the file reveals that a copy of the SSA award 
decision and the records considered by the SSA in reaching 
its determination are not associated with the claims files.  
The Board believes it would be helpful to have this 
information.

Accordingly, in light of the above, and in the interest of 
due process, the Board REMANDS the veteran's claim to the RO 
for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should make all reasonable efforts to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. The RO should contact the Social 
Security Administration (SSA) and 
request copies of all medical records 
that were considered in the veteran's 
claim for disability benefits (and 
subsequent disability determination 
evaluations) as well as a copy of the 
administrative decision.  All records 
obtained should be associated with the 
claims file.

3. The RO should arrange for VA 
neurologic and orthopedic examinations 
of the veteran, by appropriate 
specialists if available, to determine 
the current severity of his service-
connected lumbosacral strain.  All 
indicated studies, including x- rays 
and range of motion studies in degrees 
should be performed.  The claims file 
should be made available to and 
reviewed by the examiners prior to the 
requested studies.  (1) The 
orthopedist should specifically 
identify the extent of any muscle 
impairment associated with the 
service-connected disability, and the 
neurologist should specifically 
identify any neurological impairment 
associated with the service-connected 
disability.  (2) The examiners should 
provide an opinion, to the extent 
possible, as to whether it is at least 
as likely as not that the veteran's 
radicular symptoms, chronic low back 
pain and limitation of motion are due 
to his service-connected lumbosacral 
strain or to non-service-connected 
injuries.  (3) The physicians should 
be specifically requested to identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
(4) The physicians should also be 
requested to provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability during flare-ups, if the 
veteran describes flare-ups.  (5) The 
physicians should also be requested to 
describe any weakened movement, excess 
fatigability or incoordination 
associated with the service-connected 
disability.  (6) Both examiners should 
express their opinions concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A complete rationale 
for any opinions expressed must be 
provided.

The veteran should be informed in 
writing at his latest address of 
record that, if he fails to report, 
without good cause, for any 
examination scheduled in conjunction 
with his claim for an increased rating 
for lumbosacral strain, his claim will 
be denied pursuant to the provisions 
of 38 C.F.R. § 3.655(b) as outlined 
above.  A copy of the notice advising 
the veteran of the scheduled VA 
examination(s) should be associated 
with the claims folder. 

4. After the above, the RO should 
undertake any further indicated 
development and should then 
readjudicate the issue of entitlement 
to an increased disability rating for 
lumbosacral strain to include 
consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case on all issues in appellate status, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
veteran should be informed of the requirements to perfect an 
appeal with respect to any new issues addressed in the 
supplemental statement of the case.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




